Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed April 8, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 10, para. 2-3, filed July 7, 2022, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 (Martins in view of Catallo) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tanabe and Adachi, as shown below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe (US 20120232396 A1, published September 13, 2012), from IDS, hereinafter referred to as Tanabe. 
Regarding claim 1, Tanabe teaches an ultrasound system (Fig. 1, ultrasound diagnostic apparatus 10A) comprising: 
an ultrasound probe (Fig. 1, probe 12A) and an image display device (diagnostic apparatus body 14A) that are wirelessly connected to each other (via wireless communication unit 26 of probe 12A and wireless communication unit 52 of diagnostic apparatus body 14A), 
wherein the image display device is configured to display a compound image based on a plurality of frame image information data items generated by the ultrasound probe (Fig. 1, diagnostic apparatus body 14A display on monitor 64 a compound image (frame generated from image combining unit 80) based on data items (images A, B, and C) generated by probe 12A), 
the ultrasound probe (Fig. 1, probe 12A) includes: 
a transducer array (Fig. 1, transducers 18 of probe 12A); 
a processor (Fig. 1, signal processor 20) configured to:
perform transmission and reception of ultrasonic waves based on a transmission and reception sequence (via transmission controller 32B and reception controller 34B) using the transducer array (transducers 18) to generate a sound ray signal (Fig. 1; see para. 0233 – “…the probe 12B transmits ultrasonic waves to the subject, receives ultrasonic echoes generated by reflection of the ultrasound waves on the subject, and outputs reception signals (sound ray signals) of an ultrasound image in accordance with the received ultrasonic echoes.”; see para. 0244 – “…the transmission controller 32B and the reception controller 34B control the drive of the transmission drive 30 and the individual signal processors 20a, respectively…”), and 
generate the plurality of frame image information data items (Fig. 2, different directions of ultrasound transmission and reception of images A, B, and C) based on the sound ray signal (Fig. 1; see para. 0347 – “…the transmission controller 32C and the reception controller 34C control the drive of the transmission drive 30 and the individual signal processors 20a, respectively, such that three types of ultrasound transmission and reception are performed in mutually different directions of ultrasound transmission and reception.”); and 
a wireless communication device configured to sequentially wirelessly transmit the plurality of frame image information data items generated by the processor in the ultrasound probe to the image display device (Fig. 1, wireless communication unit 26 of probe 12A transmitting data items (images A, B, and C of Fig. 3A) from signal processor 20 to diagnostic apparatus body 14A), and 
the image display device (Fig. 1, diagnostic apparatus body 14A) includes: 
a processor (Fig. 1, image generating unit 58) configured to:
determine a frame type of each of the plurality of frame image information data items (images A, B, and C) wirelessly transmitted through the wireless communication device of the ultrasound probe (Fig. 2; see para. 0149 – “…the transmission and reception for the main image is also referred to as the “transmission and reception for an image A”, the ultrasound transmission and reception in the direction inclined by the angle of θ with respect to the direction of the transmission and reception for the image A to as the “transmission and reception for an image B”, and the ultrasound transmission and reception in the direction inclined by the angle of -θ with respect to the direction of the transmission and reception for the image A to as the “transmission and reception for an image C”.”), 
determine whether or not to combine the plurality of frame image information data items based on whether all the frame types required to generate one compound image data are determined (see para. 0637-0638 – “…when two types of ultrasound transmission and reception are used in spatial compounding as shown in FIGS. 31A and 31B, the image combining unit 80 combines two ultrasound images [i.e., images A and B combined as a frame]. The image combining unit 80 performs no image composition in a frame where only one type of ultrasound transmission and reception is performed as seen in the example shown in FIG. 32B [i.e., only image A in a frame, so no combining] and an ultrasound image sent from the image processor 78 is used as the image signals of a composite ultrasound image.”), and 
combine the plurality of frame image information data items determined to be combined to generate the compound image data (Fig. 1, combine data items (images A, B, and C into a frame) via image combining unit 80 of diagnostic apparatus body 14A (image display device)); and 2Application No. 17/062,692 Docket No. 007100-F00156
a monitor configured to display the compound image (frame) based on the compound image data generated by the processor in the image display device (Fig. 1, monitor 64 displaying compound image from image combining unit 80 of image generating unit 58 (processor) of diagnostic apparatus body 14A (image display device)).  
Furthermore, regarding claim 6, Tanabe further teaches wherein the processor in the image display device is further configured to analyze each of the frame image information data items to determine the frame type of the frame image information data (Fig. 2; see para. 0149 – “…the transmission and reception for the main image is also referred to as the “transmission and reception for an image A”, the ultrasound transmission and reception in the direction inclined by the angle of θ with respect to the direction of the transmission and reception for the image A to as the “transmission and reception for an image B”, and the ultrasound transmission and reception in the direction inclined by the angle of -θ with respect to the direction of the transmission and reception for the image A to as the “transmission and reception for an image C”.”). 
Furthermore, regarding claim 7, Tanabe further teaches wherein the processor in the image display device is further configured to analyze data corresponding to a predetermined region of a shallow portion in the frame image information data to determine the frame type of the frame image information data (Fig. 12; see para. 0368 – “In the second type [second depth], the reception signal processing is performed up to the “depth L3” (small depth) which is the smallest in the images to be combined by spatial compounding and the ultrasound image having the smallest depth (smallest size in the depth direction) is generated.”). 
Furthermore, regarding claim 8, Tanabe further teaches 
wherein the ultrasound probe includes an acoustic lens (see para. 0126 – “The piezoelectric unit 16 is of a known type which includes a one-dimensional or two-dimensional array of the transducers 18 transmitting and receiving ultrasonic waves, and…an acoustic lens laminated thereon.”), and 
the data corresponding to the predetermined region is data generated based on an ultrasound echo obtained by reflection of the ultrasonic waves transmitted from the transducer array from a front surface of the acoustic lens (Fig. 12; see para. 0368 – “In the second type [second depth], the reception signal processing is performed up to the “depth L3” (small depth) which is the smallest in the images to be combined by spatial compounding and the ultrasound image having the smallest depth (smallest size in the depth direction) is generated.”). 
Furthermore, regarding claim 9, Tanabe further teaches wherein the processor in the image display device is further configured to combine the plurality of frame image information data items corresponding to a plurality of images having different steering angle ranges to generate the compound image data (Fig. 2, combining images A, B, and C; see para. 0149 – “…the transmission and reception for the main image is also referred to as the “transmission and reception for an image A”, the ultrasound transmission and reception in the direction inclined by the angle of θ with respect to the direction of the transmission and reception for the image A to as the “transmission and reception for an image B”, and the ultrasound transmission and reception in the direction inclined by the angle of -θ with respect to the direction of the transmission and reception for the image A to as the “transmission and reception for an image C”.”). 
Furthermore, regarding claim 19, Tanabe further teaches wherein the processor in the ultrasound probe directs the transducer array to transmit the ultrasonic waves, and generates the sound ray signal based on a reception signal acquired by the transducer array (Fig. 1; see para. 0233 – “…the probe 12B transmits ultrasonic waves to the subject, receives ultrasonic echoes generated by reflection of the ultrasound waves on the subject, and outputs reception signals (sound ray signals) of an ultrasound image in accordance with the received ultrasonic echoes.”; see para. 0244 – “…the transmission controller 32B and the reception controller 34B control the drive of the transmission drive 30 and the individual signal processors 20a, respectively…”).  

Regarding claim 20, Tanabe teaches a method for controlling an ultrasound system (Fig. 1, ultrasound diagnostic apparatus 10A) 
which includes an ultrasound probe (probe 12A) and an image display device (diagnostic apparatus body 14A) wirelessly connected to each other (via wireless communication unit 26 of probe 12A and wireless communication unit 52 of diagnostic apparatus body 14A and 
in which the image display device is configured to display a compound image based on a plurality of frame image information data items generated by the ultrasound probe (Fig. 1, diagnostic apparatus body 14A display on monitor 64 a compound image (frame generated from image combining unit 80) based on data items (images A, B, and C) generated by probe 12A), the method comprising: 
performing transmission and reception of ultrasonic waves based on a transmission and reception sequence (via transmission controller 32B and reception controller 34B) using a transducer array (transducers 18) of the ultrasound probe to generate a sound ray signal (Fig. 1; see para. 0233 – “…the probe 12B transmits ultrasonic waves to the subject, receives ultrasonic echoes generated by reflection of the ultrasound waves on the subject, and outputs reception signals (sound ray signals) of an ultrasound image in accordance with the received ultrasonic echoes.”; see para. 0244 – “…the transmission controller 32B and the reception controller 34B control the drive of the transmission drive 30 and the individual signal processors 20a, respectively…”); 
generating the plurality of frame image information data items (Fig. 2, different directions of ultrasound transmission and reception of images A, B, and C) based on the generated sound ray signal (Fig. 1; see para. 0347 – “…the transmission controller 32C and the reception controller 34C control the drive of the transmission drive 30 and the individual signal processors 20a, respectively, such that three types of ultrasound transmission and reception are performed in mutually different directions of ultrasound transmission and reception.”); 
sequentially wirelessly transmitting the plurality of generated frame image information data items from the ultrasound probe to the image display device (Fig. 1, wireless communication unit 26 of probe 12A transmitting data items (images A, B, and C of Fig. 3A) from signal processor 20 to diagnostic apparatus body 14A); 
determining a frame type of each of the plurality of frame image information data items (images A, B, and C) wirelessly transmitted from the ultrasound probe in the image display device (Fig. 2; see para. 0149 – “…the transmission and reception for the main image is also referred to as the “transmission and reception for an image A”, the ultrasound transmission and reception in the direction inclined by the angle of θ with respect to the direction of the transmission and reception for the image A to as the “transmission and reception for an image B”, and the ultrasound transmission and reception in the direction inclined by the angle of -θ with respect to the direction of the transmission and reception for the image A to as the “transmission and reception for an image C”.”); 6Application No. 17/062,692 Docket No. 007100-F00156 
determining whether or not to combine the plurality of frame image information data items based on whether all the frame types required to generate one compound image data are determined (see para. 0637-0638 – “…when two types of ultrasound transmission and reception are used in spatial compounding as shown in FIGS. 31A and 31B, the image combining unit 80 combines two ultrasound images [i.e., images A and B combined as a frame]. The image combining unit 80 performs no image composition in a frame where only one type of ultrasound transmission and reception is performed as seen in the example shown in FIG. 32B [i.e., only image A in a frame, so no combining] and an ultrasound image sent from the image processor 78 is used as the image signals of a composite ultrasound image.”); 
combining the plurality of frame image information data items determined to be combined to generate the compound image data (Fig. 1, combine data items (images A, B, and C into a frame) via image combining unit 80 of diagnostic apparatus body 14A (image display device); and 
displaying the compound image on a monitor of the image display device based on the generated compound image data (Fig. 1, monitor 64 displaying compound image from image combining unit 80 of image generating unit 58 of diagnostic apparatus body 14A (image display device)).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Adachi et al. (JP 2008018107 A, published January 31, 2008), hereinafter referred to as Adachi. 
Regarding claim 2, Tanabe teaches all of the elements disclosed in claim 1 above. 
Tanabe teaches the processor in the ultrasound probe and the processor in the image display device, but does not explicitly teach wherein the processor in the ultrasound probe is further configured to attach header information to each of the plurality of frame image information data items, and the processor in the image display device is further configured to determine the frame type of each of the plurality of frame image information data items based on the header information.   
Whereas, Adachi, in the same field of endeavor, teaches 
the processor in the ultrasound probe is further configured to attach header information to each of the plurality of frame image information data items (Fig. 1; see pg. 7, para. 2 – “…the control data insertion unit 112 [of ultrasonic probe 100] generates, as control data, header data 310 for specifying the beam data for each beam data, and a plurality of header data 310 corresponding to the beam data for each beam data.”), and 
the processor in the image display device is further configured to determine the frame type of each of the plurality of frame image information data items based on the header information (Fig. 1; see pg. 7, para. 6 – “…the control data detection unit 210 [of apparatus main body 200 (image display device)] makes a majority decision based on a plurality of header data 310 relating to the same beam data, and determines accurate header data 310.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor in the ultrasound probe and the processor in the image display device, as disclosed in Tanabe, by having the processor in the ultrasound probe configured to attach header information to each of the plurality of frame image information data items, and the processor in the image display device configured to determine the frame type of each of the plurality of frame image information data items based on the header information, as disclosed in Adachi. One of ordinary skill in the art would have been motivated to make this modification in order to determine and accurately transmit the correct header information from the probe to the image display device, as taught in Adachi (see pg. 7, para. 7-8). 
Furthermore, regarding claim 3, Adachi further teaches  
wherein the header information includes frame numbers that are sequentially given to the plurality of frame image information data items (Fig. 2, headers 310 with frame numbers from 1 to 255; see pg. 7, para. 3 – “The serial data (echo data string) is formed in units of data (frame data) for one frame of the ultrasonic image. That is, in FIG. 2A, the frame data 1 is formed by beam data from beam data [frame number] 1 to beam data 255…”), and 
the processor in the image display device is further configured to determine the frame types based on the frame numbers of the plurality of frame image information data items and the transmission and reception sequence in the processor in the ultrasound probe (Fig. 1; see pg. 7, para. 2 – “…the control data insertion unit 112 [of ultrasonic probe 100] generates, as control data, header data 310 for specifying the beam data [frame type] for each beam data, and a plurality of header data 310 corresponding to the beam data for each beam data.”). 
Furthermore, regarding claim 4, Adachi further teaches 
wherein the header information includes a generation time of each of the plurality of frame image information data items by the processor in the ultrasound probe (Fig. 1, PS conversion unit 110 of probe 100; see pg. 5, para. 2 – “…the series of serial data output from the PS conversion unit 110 is an echo data string in which a plurality of beam data are arranged in time series.”), and 
the processor in the image display device is further configured to determine the frame type based on the generation time of each of the plurality of frame image information data items and the transmission and reception sequence in the processor in the ultrasound probe (Fig. 1; see pg. 7, para. 2 – “…the control data insertion unit 112 [of ultrasonic probe 100] generates, as control data, header data 310 for specifying the beam data [frame type] for each beam data, and a plurality of header data 310 corresponding to the beam data for each beam data.”).  
	Furthermore, regarding claim 5, Adachi further teaches 
wherein the header information includes the frame type of each of the plurality of frame image information data items (Fig. 1; see pg. 7, para. 2 – “…the control data insertion unit 112 [of ultrasonic probe 100] generates, as control data, header data 310 for specifying the beam data for each beam data, and a plurality of header data 310 corresponding to the beam data for each beam data.”), and 3Application No. 17/062,692 Docket No. 007100-F00156 
the processor in the image display device is further configured to read the frame type from the header information to determine the frame type (Fig. 1; see pg. 7, para. 6 – “…the control data detection unit 210 [of apparatus main body 200 (image display device)] makes a majority decision based on a plurality of header data 310 relating to the same beam data, and determines accurate header data 310.”).  
Furthermore, regarding claim 10, Tanabe further teaches wherein the processor in the image display device is further configured to combine the plurality of frame image information data items corresponding to a plurality of images having different steering angle ranges to generate the compound image data (Fig. 2, combining images A, B, and C; see para. 0149 – “…the transmission and reception for the main image is also referred to as the “transmission and reception for an image A”, the ultrasound transmission and reception in the direction inclined by the angle of θ with respect to the direction of the transmission and reception for the image A to as the “transmission and reception for an image B”, and the ultrasound transmission and reception in the direction inclined by the angle of -θ with respect to the direction of the transmission and reception for the image A to as the “transmission and reception for an image C”.”). 

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Osawa (US 20110077520 A1, published March 31, 2011), hereinafter referred to as Osawa.
Regarding claim 11, Tanabe teaches all of the elements disclosed in claim 1 above.
Tanabe teaches where the processor in the image display device combines two frame image information data items to generate the compound image data, but does not explicitly teach where the two frame image information data items correspond to a fundamental wave image and a harmonic image to generate the compound image data.
Whereas, Osawa, in an analogous field of endeavor, teaches where the two frame image information data items correspond to a fundamental wave image and a harmonic image to generate the compound image data (Fig. 3; see pg. 3, col. 2, para. 0050 — “The ultrasonic diagnostic apparatus 2 is provided with a normal mode, a harmonic imaging mode (hereinafter abbreviated as HI mode), and B/A coefficient acquisition mode. In the normal mode, an ultrasonic image is generated solely from a fundamental component of the echo waves. In the HI mode, an ultrasonic image is generated using a harmonic component of the echo waves.”; see pg. 4, col. 1, para. 0052 — “An ultrasonic image may be generated using a combination of the fundamental component and the harmonic component.” Where the compound image is the combination of the fundamental component image and harmonic component image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two frame image information data items, as disclosed in Tanabe, by having the two frame image information data items correspond to a fundamental wave image and a harmonic image to generate the compound image data, as disclosed in Osawa. One of ordinary skill in the art would have been motivated to make this modification in order for the user to select the region of interest corresponding to the harmonic image, as taught in Osawa (see pg. 4, col. 2, para. 0059).
  
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Adachi, as applied to claim 2 above, and in further view of Osawa. 
Regarding claim 12, Tanabe in view of Adachi teaches all of the elements disclosed in claim 2 above.
Tanabe in view of Adachi teaches where the processor in the image display device combines two frame image information data items to generate the compound image data, but does not explicitly teach where the two frame image information data items correspond to a fundamental wave image and a harmonic image to generate the compound image data.
Whereas, Osawa, in an analogous field of endeavor, teaches where the two frame image information data items correspond to a fundamental wave image and a harmonic image to generate the compound image data (Fig. 3; see pg. 3, col. 2, para. 0050 — “The ultrasonic diagnostic apparatus 2 is provided with a normal mode, a harmonic imaging mode (hereinafter abbreviated as HI mode), and B/A coefficient acquisition mode. In the normal mode, an ultrasonic image is generated solely from a fundamental component of the echo waves. In the HI mode, an ultrasonic image is generated using a harmonic component of the echo waves.”; see pg. 4, col. 1, para. 0052 — “An ultrasonic image may be generated using a combination of the fundamental component and the harmonic component.” Where the compound image is the combination of the fundamental component image and harmonic component image).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two frame image information data items, as disclosed in Tanabe in view of Adachi, by having the two frame image information data items correspond to a fundamental wave image and a harmonic image to generate the compound image data, as disclosed in Osawa. One of ordinary skill in the art would have been motivated to make this modification in order for the user to select the region of interest corresponding to the harmonic image, as taught in Osawa (see pg. 4, col. 2, para. 0059).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Catallo et al. (US 6113547 A, published September 5, 2000), hereinafter referred to as Catallo. 
Regarding claim 13, Tanabe teaches all of the elements disclosed in claim 1 above.
Tanabe teaches where the processor in the image display device combines two frame image information data items to generate the compound image data, but does not explicitly teach where the two frame image information data items correspond to a brightness mode image and a color Doppler image to generate the compound image data.
Whereas, Catallo, in an analogous field of endeavor, teaches where the two frame image information data items correspond to a brightness mode image and a color Doppler image to generate the compound image data (see col. 5, lines 58-61 – “The frame sequencer may, for example, be loaded with data that defines the next frame as B mode Scanlines interspersed between groups of four Doppler scanlines…”; see col. 9, lines 47-50 – “Each line header provides identifying information about its associated scanline, such as its spatial location in the image and whether it is a B mode or Doppler scanline.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two frame image information data items, as disclosed in Tanabe, by having the two frame image information data items correspond to a brightness mode image and a color Doppler image to generate the compound image data, as disclosed in Catallo. One of ordinary skill in the art would have been motivated to make this modification in order to display a region of interest in the image. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Adachi, as applied to claim 2 above, and in further view of Catallo. 
Regarding claim 13, Tanabe in view of Adachi teaches all of the elements disclosed in claim 2 above.
Tanabe in view of Adachi teaches where the processor in the image display device combines two frame image information data items to generate the compound image data, but does not explicitly teach where the two frame image information data items correspond to a brightness mode image and a color Doppler image to generate the compound image data.
Whereas, Catallo, in an analogous field of endeavor, teaches where the two frame image information data items correspond to a brightness mode image and a color Doppler image to generate the compound image data (see col. 5, lines 58-61 – “The frame sequencer may, for example, be loaded with data that defines the next frame as B mode Scanlines interspersed between groups of four Doppler scanlines…”; see col. 9, lines 47-50 – “Each line header provides identifying information about its associated scanline, such as its spatial location in the image and whether it is a B mode or Doppler scanline.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two frame image information data items, as disclosed in Tanabe in view of Adachi, by having the two frame image information data items correspond to a brightness mode image and a color Doppler image to generate the compound image data, as disclosed in Catallo. One of ordinary skill in the art would have been motivated to make this modification in order to display a region of interest in the image. 

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Misono (US 20160338664 A1, published November 24, 2016), hereinafter referred to as Misono.
Regarding claim 15, Tanabe teaches all of the elements disclosed in claim 1 above. 
Tanabe teaches where the processor in the image display device combines a plurality of frame image information data items that are continuous in time series to generate the compound image data (Fig. 1; see para. 0150 – “When spatial compounding is performed, the transmission controller 32A and the reception controller 34A control the drive of the transmission drive 30 and the individual signal processors 20a, respectively, such that the transmission and reception for the images A, B and C are performed in a predetermined order.”), but does not explicitly teach to weight and add a plurality of frame image information data items to generate the compound image data.  
Whereas, Misono, in an analogous field of endeavor, teaches to weight and add a plurality of frame image information data items to generate the compound image data (Fig. 1, weighting and adding unit 309 of ultrasound observation apparatus 3; see pg. 3, col. 2, para. 0041 — “The weighting and adding unit 309 determines a weighting amount of the B-mode image of the past frame to be combined with the reference B-mode image.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combining a plurality of frame image information data items that are continuous in time series to generate the compound image data, as disclosed in Tanabe, by weighing and adding a plurality of frame image information data items to generate the compound image data, as disclosed in Misono. One of ordinary skill in the art would have been motivated to make this modification in order to suppress blur in the combined image, as taught in Misono (see pg. 4, col. 1, para. 0044).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Adachi, as applied to claim 2 above, and in further view of Misono.
Regarding claim 16, Tanabe in view of Adachi teaches all of the elements disclosed in claim 2 above, and 
Tanabe teaches where the processor in the image display device combines a plurality of frame image information data items that are continuous in time series to generate the compound image data (Fig. 1; see para. 0150 – “When spatial compounding is performed, the transmission controller 32A and the reception controller 34A control the drive of the transmission drive 30 and the individual signal processors 20a, respectively, such that the transmission and reception for the images A, B and C are performed in a predetermined order.”), but does not explicitly teach to weight and add a plurality of frame image information data items to generate the compound image data.  
Whereas, Misono, in an analogous field of endeavor, teaches to weight and add a plurality of frame image information data items to generate the compound image data (Fig. 1, weighting and adding unit 309 of ultrasound observation apparatus 3; see pg. 3, col. 2, para. 0041 — “The weighting and adding unit 309 determines a weighting amount of the B-mode image of the past frame to be combined with the reference B-mode image.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combining a plurality of frame image information data items that are continuous in time series to generate the compound image data, as disclosed in Tanabe in view of Adachi, by weighing and adding a plurality of frame image information data items to generate the compound image data, as disclosed in Misono. One of ordinary skill in the art would have been motivated to make this modification in order to suppress blur in the combined image, as taught in Misono (see pg. 4, col. 1, para. 0044).

	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe in view of Ikegame et al. (US 20090312643 A1, published December 17, 2009), hereinafter referred to as Ikegame.
Regarding claim 17, Tanabe teaches all of the elements disclosed in claim 1 above, and 
Tanabe further teaches wherein the frame image information data is a signal obtained by performing attenuation correction according to a depth of a reflection position of the ultrasonic waves (see para. 0201 – “The STC [sensitive time control] section corrects the sound ray signals for the attenuation due to distance according to the depth at which the ultrasonic waves are reflected.”).
Tanabe does not explicitly teach an envelope detection process on the sound ray signal generated by the processor in the ultrasound probe.  
Whereas, Ikegame, in the same field of endeavor, teaches an envelope detection process on the sound ray signal generated by the processor in the ultrasound probe (see pg. 3, col. 2, para. 0041-0042 — “The B-mode image generating unit 28 includes an STC (sensitivity time control) unit 28a, an envelope detection unit 28b, and a DSC (digital scan converter) 28c...The envelope detection unit 28b performs envelope detection processing on the sound ray signal corrected by the STC unit 28a to generate an envelope signal.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal, as disclosed in Tanabe, by performing an envelope detection process on the sound ray signal generated by the processor in the ultrasound probe, as disclosed in Ikegame. One of ordinary skill in the art would have been motivated to make this modification in order to convert the digital B-mode image signal to an analog image signal to display the diagnostic image based on the analog image signal, as taught in Ikegame (see pg. 3, col. 2, para. 0043).
Furthermore, regarding claim 18, Tanabe further teaches wherein the frame image information data is an ultrasound image signal obtained by performing attenuation correction according to a depth of a reflection position of the ultrasonic waves (see para. 0201 – “The STC [sensitive time control] section corrects the sound ray signals for the attenuation due to distance according to the depth at which the ultrasonic waves are reflected.”), and 
Ikegame further teaches an envelope detection process on the sound ray signal generated by the processor in the ultrasound probe and converting the sound ray signal according to a predetermined image display method (see para. 0042 – “The envelope detection unit 28b performs envelope detection processing on the sound ray signal corrected by the STC unit 28a to generate an envelope signal. The DSC 28c converts (raster-converts) the envelope signal generated by the envelope detection unit 28b into an image signal that follow the normal scan system of television signals and performs necessary image processing such as gradation processing to generate a B-mode image signal.”).
The motivation for claim 18 was shown previously in claim 17. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sato (US 20110077522 A1, published March 31, 2011) discloses a wireless connection between the ultrasonic probe and the processing device. 
Lee et al. (US 20180017669 A1, published January 18, 2018) discloses a wireless ultrasound probe configured to transmit a plurality of plane waves at a plurality of steering angles.
Yang (US 20180070914 A1, published March 15, 2018) discloses a wireless connection between the ultrasonic probe and the main body of the ultrasonic imaging apparatus. 
Hwang et al. (US 6142946 A, published November 7, 2000) discloses an ultrasonic diagnostic imaging system where the echo signals are weighed, summed, and transmitted from the probe to the system.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793